American Century Investment Trust Prospectus Supplement American Century-Mason Street High-Yield Bond Fund American Century-Mason Street Select Bond Fund Supplement dated December 22, 2008 ¡ Prospectus dated August 1, 2008 American Century-Mason Street High-Yield Bond Fund and American Century-Mason Street Select Bond Fund will be closed to all investments, except reinvested dividends and capital gains distributions, as of the close of the New York Stock Exchange on February 9, 2009. The Board of Trustees has approved managements plan to liquidate the funds on February 27, 2009. To prepare for the closing and liquidation of the funds, the funds portfolio managers may need to increase the portion of assets held in cash and similar investments to pay expenses and meet redemption requests. As a result, the funds may not be fully pursuing stated investment objectives. American Century Investment Services, Inc., Distributor ©2008 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-639060812
